Case 2:19-cv-03152-MKB-RER Document 17-2 Filed 06/05/19 Page 1 of 7 PagelD #: 172

Exhibit 3
STATE OF NEW YORK
STATE EDUCATION DEPARTMENT

     
    

 

ween m nen ennnee ences cee . ¥
In the Mattar nf AFFIDAVIT IN
___. and OPPOSITION
. fom action on the SHULAMITH
SCHOOL FOR GIRLS regarding denial of application for
religious exemption from immunizations
wns -- a - wane X

AFFIDAVIT OF MICHELLE FISHMAN IN OPPOSITION
TO PETITIONER’S REQUEST FOR. STAY

STATE OF ZIGe{ y

~ )
COUNTY OF?)

MICHELLE FISHMAN. being duly sworn, deposes and says:

I, 1am the Executive Director of the Shulamith School for Girls (the “School’), and
have been employed in such capacity since on or about August 3, 2017.

2. I Gurrently am overseas attending to a family medical emerpency, However, |
have been made aware of a certain “Verified Petition” (the “Petition”) that has been filed in the
above-captioned appeal (the “Appeal”), The School intends to retain counsel to defend its
interests in the Appeal, but it has been impractical to do so (particularly in my absence) quickly
enough lo respond to that portion of the Petition that seeks interim relief. which, per the notice
annexed to the Petition at least, ostensibly requires a response within three business days after
service of the Petition. (I do not have either the legal background or the factual knowledge to
determine whether proper service occurred, but just to be absolutely safe, [ am assuming for now

that it did.)

 

i For avoidance of confusion, it should be noted that within Shulamith and Bence J ay community lam
often cailed by my Hebrew name Malka, rather than Michelle.
327) ~

      

Yoel Farkas, Adv. & Notary
Member No. 56766, Notary No. 215234
18 Ahad Ha'am, jerusalem, Israel 9210302

041972 (54) 325-7440 4
a

3. i have personally read the Verified Petition. Also, except where indicated
otherwise, [ have personal knowledge of my assertions in this Affidavit,

4. In the Verified Petition, Mr. and Mrs claim that the Schoal’s

decision to deny their application for a religious exemption was “arbitrary and capricious.” Thi

al

is not the case; there is nothing in the Verified Petition that suggests otherwise. Indeed, as I read

it, the Verified Petition itself confirras that the School’s determination was correct,

5, To summarize the background facts, in light of recent measles autbrealcs in
various circles in which the School's students travel (including in other Jewish communities in
the Tri-State area, as well as in Israel), and consistent with what was already School palicy, the
School redoubled its efforts to confirm that its students were fully up to date with their
immunizations, as I understand to be required by New York law. As part of that, the School
decided it would revisit any prior requests for medical or religious objections which, frankly. J
believe had been taken at face value and, to my knowledge, had not been formally approved or
disapproved by the School.

6. Therefore, on or about November 21, 2018, the School sent a letter to the
P| informing them that if they wished to continue to claim a religious exemption for
their daughters, that a renewed formal request would be required, along with supporting
documentation.

7, On or about December 3, 2018, the Schoo] received a response from the

PE vice consisted of all of two documents: (a) a photocopy of their prior request for

exemption made in 2015; and (b) a letter from someone thai I assumed to be their community

rabbi, whose statement, in its entirety, consisted of the following; “I have spoken io Hana and

Yoel! Farkas, Adv. & Notary
Member No. 56760, Notary No. 215234
18 Ahad Ha’am, Jerusalem, Israel 9210302
“naan 41972 (54325-7440 =D

  

Z| YOEL Fankas/

os ff
O te
So ee

  
egarding their religious beliefs on vaccinations. I find

family’s religious beliefs to be sincere.””

8. Contrary to the implication in the Verified Petition, I did not summarily ignore the
response or deny the P| renewed application. Rather, it was reviewed by each of the
school’s principals (elementary, middle school, and high school divisions) and shared with
several of the School’s board members, Moreoever, each principal was made aware that the
standard to apply was not whether they agreed with any particular belief or assertion of the
P| but whether or not they had shown it to be based on a “genuine and sincere
religious belief” in opposition to vaccination,

9. After reviewing the renewed application, it was clear to everyone that the

ae. hot demonstrated a genuine and sincere opposition that was based on their
religion. Indeed, by their own admission both in the application and more recently in the
Verified Petition, the TR sseri they are “fully observant in Judaism” and that Judaism
“does not take a formal stance on vaccination.” Thus, if the 3: a sincerely held
religious objection to vaccination, then by their own admission it would need to be based on
some other religion than the one they profess to be devatees of, or the one that they in which they
have voluntarily chosen to provide their daughters with several hours of instruction in each day
by virtue of enrolling them in the School. This is simply not credible.

10, Moreover, the purportedly “supporting documentation” that they provided did
nothing to advance their case, The alleged support came from a Rabbi Ben-Haim, who said
nothing about any impropriety abowi vaccination under Jewish law. Indeed, I believe it very
likely that Rabbi Ben-Haim ensures that his own children are themselves vaccinated. All Rabbi

Ben-Haim said is that he believes he to be sincere in their religious beliefs about

| a7
Yoel Farkas, Auv. & wotary fi \ Q7) ‘
Member No, 56760, Hatary No. 214234 ty f .
UshmanatT 18 Ahad Hace. sEPAS BG, STH y a wate en Zz: C
911972 (54) 325-7440 wee eens WN

Oe f
YE es

 
   

  
Case 2:19-cv-03152-MKB-RER Document 17-2 Filed 06/05/19 Page 5 of 7 PagelD #: 176

vaccination after having spoken to them, However, my understanding of New York law is that
in the first instance it is the Schoo/ ‘s job to assess whether a professed reli gious believe is
“genuinely and sincerely held,” and not anyone else's,

11, In summary, and afier careful consideration, I concluded that the a
request for exemption demonstrated, at best, an objection to immunization based perhaps on their
own moral views, or strongly held philosophical and personal beliefs (the sincerity of which I do
not doubt), but certainly not ones based on their religious beliefs, which I understand to be the
only valid grounds for a religious exemption.

Dated: December) 2018

Ll

my Michelle Fishman

oar
sworn to before me this "day of December, 2018
7 >

Signature of Notary
You|  Falkas

Print Name of Notary

Notary Number: Alsons —

Yoel Farkas, Adv. & Notary
Member No, 56760, Netary No, 215234
18 Ahad Ha‘am, jerusalem, Israel 9210302

141972 (54) 325-7445 2 (Z

 

do

fishmanal?
 
serial No. 1088/2018

AUTHENTICATION OF SIGNATURE

L. the undersigned, Yoel Farkas, Notary at 18/6
Ahad Ha’am Street Jenisalem hereby certify that on
December 30, 2018 there appeared before me in
Jerusalem, Ms. Michelle Fishman whose identity
was proven to me by United States Passport Number
455404494 issued by the United States Department
of State on May 11, 2009 and signed of her own free
will the attached document marked “A”,

      
     
  

n witness whereof I hereby authenticate the
signature of the aforementioned Ms. Michelle
Fishman by my own signature and seal this 30" day
of December, 2018,

Notary Pee in the sum of 192 New Israeli Shekels
including VAT paid.

4 aN

fa FF
Notes? ‘s Sey"

Signature

 

 

1088/2018 *ATC TDN

MINN TYR

DUA TNR TINTIN WW Aw wR PRY n’naA RR
AY 30/12/2018 WPI TURN Pw 18/6
Michelle Fishman maa awn 192
Jon WR PITT 9 wo? ANN AMA
2W APTN ARwnn vr au RNINW 455404494
AINA MwWN WANN 11/05/2009 ova atin
A" aa wen Fyn yon vw

maa aw ANNA NR WRN WN PRY?
samnaeT nmnna 2" Michelle Fishman
30/12/2018 arn

iw nun 2A n"8 192 [OA Wow we

 

 

¥oel Farkas, Adv. & Notary
Member No, 56760, Notary No. 215234

18 Ahad Ha'am, ferusalem, lsrael 9210302
011972 (54) 325-7440 YZ
